Citation Nr: 1705596	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  09-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder, to include acute frequent dermatitis with systemic arthritis and/or discoid lupus erythematosus, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 1966 until June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana.  The Board previously remanded this matter on October 2012 and October 2015.

After considering the Veteran's contentions and the medical evidence which is of record, the Board has recharacterized the issue in the manner shown on the cover page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the Board must consider the scope of a claim as encompassing all disabilities that may be reasonably described by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Prior to considering the claim of entitlement to service connection for acute frequent dermatitis with systemic arthritis and/or discoid lupus erythematosus, to include as due to exposure to herbicides, further development of the record is necessary to comply with VA's duty to assist in the development of evidence pertinent to the claim.  38 C.F.R. § 3.159 (2016).

The Veteran underwent VA examinations in connection with his claim in March 2013, December 2015, and June 2016, with a supplemental VA opinion for the March 2013 exam provided in May 2013.  

The Board remanded this matter in October 2012 because the Veteran had not yet been afforded a VA examination for the acute frequent dermatitis with systemic arthritis, and therefore there was no medical opinion regarding the nature and etiology of the disorder.  

The Board remanded this matter again in October 2015 because all remand directives were not completed.  Specifically, each skin disorder diagnosed (systemic lupus erythematosus and alopecia) was not addressed and the VA examiner did not offer opinions as to whether it was at least as likely as not that the diagnosed disorders were causally or etiologically related to service, to include as due to exposure to herbicides.  In addition, the VA examiner did not review lay and medical evidence of a continuity of symptomatology, or review the lay statements as they related to the development of the Veteran's skin disorder.  

In December 2015, pursuant to the Board's remand directive, the Veteran was afforded a new VA examination for his acute frequent dermatitis with systemic arthritis.  The examiner did not review the claims folder for this examination.  The examiner opined that the Veteran's diagnosis of discoid lupus could not be solely attributed to a specific herbicidal exposure event while in the military in Vietnam and opined that it was more likely that the Veteran's current diagnosis was caused from a combination of factors to include environmental, drugs and chemicals, cigarette smoking, and infection.

In June 2016, the Veteran was afforded an additional VA examination.  This time, the examiner reviewed the entire claims file.  The examiner opined that the Veteran's discoid lupus (referred to as acute frequent dermatitis with systemic arthritis) was less likely incurred in or caused by Agent Orange exposure during his time in the military.  In making this opinion, the examiner also stated that the service treatment records were silent for skin or arthritic conditions.  The examiner noted the Veteran's belief that discoid lupus must be caused by exposure to Agent Orange, but found there was no evidence in the medical literature that discoid lupus was the result of toxic exposures.

Upon review, the Board finds that the December 2015 and June 2016 VA examinations are inadequate as the VA examiners did not address the notations of a rash in the groin area in the service treatment records.  Specifically, in February 1968 the Veteran reported a rash on his groin area which was notated upon a physical examination.  Given that the June 2016 VA examiner had indicated that there were no skin conditions in service in providing a negative nexus opinion, the Board finds remand is warranted in order to obtain an addendum opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Additionally, the Veteran receives continuous treatment through VA, and the Board finds that the RO should obtain and associate with the file VA treatment records dated from July 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any further outstanding VA treatment records and make note in the file that nothing was found, if necessary.

2. After any outstanding records have been received, forward the Veteran's claims file to the June 2016 VA examiner, or an appropriate substitute if unavailable, for an addendum opinion which addresses the Veteran's service treatment records.  If necessary, schedule the Veteran for another physical examination.  After a review of the evidence, particularly the service treatment records discussing the Veteran's rash on his groin area from February 1968, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the current acute frequent dermatitis with systemic arthritis disability began in service, was caused by service, or is otherwise related to service.  The examiner should comment on all diagnoses of record.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3. After all development has been completed, re-adjudicate the claim of entitlement to service connection for acute frequent dermatitis with systemic arthritis, to include as due to exposure to herbicides.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




